     Case 2:14-cv-01400-MCE-DMC Document 55 Filed 06/01/20 Page 1 of 1

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL F. BORDEN,                              No. 2:14-CV-01400-MCE-DMC
12                      Plaintiff,
13           v.                                      ORDER
14    GARY SWARTHOUT,
15                      Defendant.
16

17          This case is on remand from the Ninth Circuit for the limited purpose of

18   determining whether a certificate of appealability should issue. ECF No. 53. The Court

19   hereby DECLINES to issue a certificate of appealability because Petitioner has not

20   shown that “jurists of reason would find it debatable whether the petition states a valid

21   claim of the denial of a constitutional right and that jurists of reason would find it

22   debatable whether the [this Court] was correct in its procedural ruling.” Slack v.

23   McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. § 2253(c)(2).

24          IT IS SO ORDERED.

25   Dated: May 29, 2020

26

27

28
                                                     1
